Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 3-4, 6-7, 10, and 12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Palmer et al (US 3,399,106, provided in 4/9/21 IDS; hereafter Palmer).
Claim 1: Palmer teaches a method for manufacturing coated panels (such as tiles, flooring) of the type including at least a substrate and a top layer with a motif, the top layer being provided on the substrate, (See, for example, abstract, Fig 1-5, col 9 lines 55-73)  the method comprising: 
providing a synthetic material layer (24 resin) on the substrate (11) ; 
and providing a relief (embossment) on the surface of the synthetic material layer provided on the substrate (See, for example, abstract, Fig 5); 
wherein the relief includes a pattern of recesses and/or projections (embossment) see, for example, Fig 5);

 wherein the mask enables a selective treatment of the synthetic material layer (see, for example, (Fig 1-5, abstract, chemical embossing, selective blowing agent migration); 
and performing a material-depositing treatment (layer 56) on the synthetic material layer, such that the mask at least partially determines the pattern (See, for example, Fig 1-5, col 4 lines 1-64, abstract). 
Claim 3:  Palmer further teaches wherein the synthetic material layer is at least partially cured (heated to at least partial gelation and or further heating at unit 30) prior to performing the material-depositing treatment (layer 56) (see, for example, col 4 lines 10-42, Fig 1-5). 
Claim 4: Palmer further teaches wherein the mask (45/46) is situated directly on the synthetic material layer (24) (see, for example, Fig 3).
Claims 6-7: The current limitations of claims 6 and 7 only conditionally limit the “material-removing treatment”; which is presented in the alternative with “material-depositing treatment” in parent claim 1.  Claims 6 and 7 presently do not actively require material-removing treatment is conducted, they just further limit that material removing treatment comprises suction / brushing.  Palmer thus satisfies claim 6-7 in its teachings of the “material-depositing treatment” (layer 56) alternative (see, for example, rejection of claim 1 above).  
Claim 10: Palmer further teaches wherein the mask is formed in line and/or at the same time with providing the relief in the synthetic material layer (see, for example, Fig 1-5). 
Claim 12: Palmer further teaches wherein the mask (46/45) is provided via a printing technique (see, for example, Fig 1, col 4 lines 17-25).



Claims 1-5, and 8-14 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Vest et al (US 2007/0084368; provided in 4/9/21 IDS, hereafter Vest). {King et al (US 6,444,018; hereafter King) ; provided in 8/17/21 IDS, relied upon in rejection of claim 9 as evidence only}
Claim 1: Vest teaches a method for manufacturing coated panels (relief image printing element / plate) of the type including at least a substrate (support) and a top layer with a motif (relief image eventually formed on the polymerizable layer), the top layer (polymerizable layer) being provided on the substrate (support) (See, for example, abstract, Fig 4, [0004], [0026], [0037], [0053]), the method comprising: 
providing a synthetic material (polymerizable) layer on the substrate (support) (See, for example, [0004], [0026], [0037], [0053]);
and providing a relief on the surface of said synthetic material layer provided on the substrate (see, for example, [0023]);
wherein the relief includes a pattern of recesses (See, for example, [0023]);
wherein the relief is obtained by providing a mask (in situ mask layer)  on or in the synthetic material layer (See, for example, [0050]); 
wherein the mask provides for selective treatment (curing) of the synthetic material layer (See, for example, [0050]); 
and performing material removing treatment such that the mask at least partially determines the pattern (See, for example, abstract, [0011], [0029-0030], [0074-0075]).



Claim 2: Vest further teaches wherein the mask comprises masking portions, which are realized by means of a print; wherein the synthetic material layer is selectively solidified by means of the mask provided thereon, thereby rendering not or less solidified portions of the synthetic material layer (See, for example, abstract, [0011], [0029-0030], [0074-0075]).
and performing a material-removing treatment on the synthetic material layer to remove the not or less solidified portions of the synthetic material layer and  wherein the pattern of recesses and/or projections is at least partially determined by the mask (See, for example, abstract, [0011], [0028-0030], [0074-0075]). 
Claim 3:  Vest further teaches wherein the synthetic material layer is at least partially cured prior to performing the material-removing treatment (see, for example, abstract, [0011], [0025-0030], [0074-0075]). 
Claim 4: Vest further teaches wherein the mask is situated directly on the synthetic material layer  (see, for example, [0025-28]).
Claims 5 and 12-13: Vest further teaches wherein the mask comprises masking portions that are realized by mean of a print, further via digital inkjet printing (See, for example, [0025-0030], [0050].
Claim 8: Vest further teaches wherein the mask comprises masking portions that expose the synthetic material situated underneath the masking portions to a larger extent to the material-removing treatment (see, for example, [0025-30] masked portions are not crosslinked thus susceptible to removal).
Claim 9: Vest further teaches wherein the mask comprises masking portions; and wherein the mask wherein phase change inks are applied the masking portions, specifically “Examples of phase 
Claim 10: Vest further teaches wherein the mask is formed in line and/or at the same time with providing the relief in the synthetic material layer (see, for example, Fig 4, abstract, [0017]).
Claim 11: Vest further teaches selective curing of the synthetic material is performed using UV or electron beams (See, for example, [0053]).
Claim 14: Vest further teaches wherein the material-removing treatment is active only where the mask is present (See, for example, [0025-0030], abstract).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Palmer as applied to claims 1 and 12 above, and further in view of Brossman et al (US 2002/0114927; provided in 4/9/21 IDS, hereafter Brossman).
.  

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vest as applied to claim 1 above and further in view of JP 49-029950 (machine translation provided and citations made thereto; hereafter ‘950).
Claim 6: Vest teaches the method of claim 1 (Above) and further teaches wherein the material-removing treatment can comprise a variety of treatments, such as blotting, doctor blade, shearing / contact / transfer via direct roller contact) (see, for example, abstract, [0071-0075], [0085], [0096]).  But it does not explicitly teach removal via brushing treatment.  ‘950 teaches a method for manufacturing coated panels of the type including at least a substrate (1) and a top layer (everything above (1) with a motif (such as 3), the top layer being provided on the substrate  (See, for example, Fig 1-5, pg 1-2).  ‘950 further teaches a relief is obtained by printing a mask (5) on synthetic material layer, curing the .  

Claims 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vest as applied to claim 1 above and further in view of Suzuki et al (US 4,688,156; hereafter Suzuki).
Claims 6-7: Vest teaches the method of claim 1 (Above) and further teaches wherein the material-removing treatment can comprise a variety of treatments, such as blotting, doctor blade, shearing / contact / transfer via direct roller contact) (see, for example, abstract, [0071-0075], [0085], [0096]).  But it does not explicitly teach removal via brushing or suction treatment.  Suzuki teaches a method for manufacturing coated panels (see, for example, abstract, Figures).  Suzuki further teaches masked patterning of a photocurable resin layer and subsequent removal of uncured portions can predictably be achieved by any of spraying, brushing, blowing, or suction (See, for example, col 7 lines 40-67).  As both Vest and Suzuki are directed to methods of providing structured photocurable resin layers via selective curing through masks, it would have been obvious to one of ordinary skill in the art at the time of invention to have performed removal via brushing or suction as such a method is known in art to predictably remove non cured resin from masked photo-cured resin bodies.  

9 is alternatively rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vest as applied to claim 1 above, and further in view of King.
Claim 9:  Vest teaches the method of claim 1 (above) and further teaches wherein the mask comprises masking portions; and wherein the mask wherein phase change inks are applied the masking portions, specifically “Examples of phase change ink compositions are described in U.S. Pat. No. 6,444,018 to King et al., the subject matter of which in herein incorporated by reference in its entirety”. (see, for example, [0052]).  For sake of argument that such an explicit recitation that the phase change ink compositions of King wouldn’t be within the teaching of Vest by incorporation by reference: King teaches phase change ink compositions (See, for example, abstract).  King further teaches that such inks preferably comprise wax or paraffin to tailor mechanical and fluidic properties of the ink (See, for example, col 3 lines 44-55, col 8 lines 6-17, claim 7).  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated the mask ink to comprise wax / paraffin as Vest has explicitly taught the phase change ink of King as suitable for its process, and since use of such wax / paraffin allows for tailoring of the inks mechanical and fluidic properties.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,198,318. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-14 of US patent No 11,198,318 teach the following: 
Claims 1-5, 8, 12-14: refer to claim 1 of 11,198,318.
Claim 6-7: refer to claims 5-6 of 11,198,318
Claim 9: refer to claim 2 of 11,198,318.
Claim 10: refer to claim 3 of 11,198,318.
.

Claims 1, 5, 12-13 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/226301. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-14 of US patent No 11,198,318 teach the following: 
Claims 1, 5, 12-13: refer to claim 1 of 11,198,318.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/               Primary Examiner, Art Unit 1712